DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 4th, 2022 has been entered. Claims 1-6 remain pending in the application. Applicant’s amendments to the drawing and specification have overcome each and every objection set forth in the Non-Final Office Action mailed 10/21/2021.
Response to Arguments
Applicant's arguments filed February 4th, 2022, regarding the 35 USC 103 rejections of Claims 1-6 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the pair of wheels used from Darvish is from the trolley and not the suitcase 100 itself and therefore one of ordinary skill would not have found it obvious to modify Louis to have the pair of wheels point to in the annotated figure of Darvish as being equivalent to the claimed front pair of wheels (Page 11, Para 1), the examiner disagrees, pointing out that it would be obvious to someone of ordinary skill in the art as both Louis and Darvish belong to the same art category. Both include a suitcase, are capable of transporting items, and can be transported using wheels and a handle.
Regarding Applicant’s assertion that it would not have been obvious to modify Louis to have an undercarriage like Darvish because Louis is specifically directed to connecting suitcases as a luggage train whereas Darvish teaches having the wheeled undercarriage that is deployable from a suitcase to support other suitcases(Page 11, Para 1), the examiner disagrees, pointing out that only the concept of the wheels of a suitcase having a the front .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0308369 by Louis (Here forth “Louis”) in view of US Publication 2011/0247910 by Darvish (Here forth “Darvish”).
Regarding claim 1, Louis discloses: A suitcase connectable to another suitcase (Fig 1 and 3, the primary suitcase 22 is connectable in the front and back surfaces to other suitcases as in Fig 1), the suitcase including: 
a first connecting portion disposed on a front surface of the suitcase (Fig 3, primary suitcase 22 has a first connecting portion 10 on the front surface); 
a second connecting portion disposed on a rear surface of the suitcase (Fig 4, primary suitcase 22 has a second connecting portion 44 and 48 on the rear surface); 
(Fig 1-5, the front wheels 24 are mounted on the same imaginary first axis), the front pair of wheels being spaced apart laterally by a first distance along the first axis (Fig 1-5, there is a distance between the two front wheels); and 
a rear pair of wheels mounted along a second axis parallel to the first axis (Fig 1-5, the rear wheels 24 are mounted on the same imaginary second axis), the rear pair of wheels being spaced apart laterally by a second distance along the second axis (Fig 1-5, there is a distance between the two rear wheels), the [Not taught: second distance being larger than the first distance] 
wherein the first connecting portion is operatively connectable to a further second connecting portion disposed on a rear surface of another suitcase (Fig 1,3, and 5; the first connecting portion 10 on primary suitcase 22 to connecting portions 64 and 68 of the second suitcase 52) such that the front pair of wheels (Fig 1-5, pair of front wheels 24) of the [Not taught: suitcase nest between a rear pair of wheels of the other suitcase].

    PNG
    media_image1.png
    348
    416
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 10A of Darvish
But Louis does not expressly disclose: wherein second distance between the second pair of wheels is spaced apart laterally a distance greater than the first distance between the first pair of wheels are laterally. Darvish teaches: the second distance being larger than the first distance suitcase (Fig A, the pair of rear/back wheels forms a second distance between the back/rear wheels that is greater than the first distance formed between the front wheels); the suitcases’ front pair of wheels being nest between a rear pair of wheels of the other suitcase (Darvish’s suitcase trolley teaches the concept of the pair of rear/back wheels forms a second distance between the back/rear wheels that is greater than the first distance formed between the front wheels; when applied to the all the luggage in the luggage system of Louis, the front pair of wheels of the suitcase 22 of Louis will be nested between a rear pair of wheels of the other suitcase 52 or Louis).
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis and Darvish before them, when the application was filed, to have modified the suitcase of Louis to teach the concept of the front pair of wheels of all the suitcases in the train being a first distance apart, the rear pair of wheels being a second distance apart, and the second distance being wider than the first distance, as taught by Darvish, to advantageously prevent the wheels from interfering with each other (Paragraph 8, lines 6-7).
Regarding claim 3, Louis further discloses: further including a handle movable between a retracted position and an extended position (Paragraph 16, line 6, handle 6 is a pull-up retractable handle), wherein the handle is pivotably connected to the suitcase so that in the extended position the handle is pivotable to an angle relative to the suitcase (Paragraph 16, lines 6-7, handle 6 is forwardly rotatable as seen in Figure 1)
Regarding claim 4, Louis further discloses: wherein the handle is pivotable away from the suitcase (Paragraph 16, lines 6-7, handle 6 is forwardly rotatable as seen in Figure 1) to allow both the front and rear pairs of wheels to engage ground while moving (Paragraph 16 lines 7-9, if other luggage component wheels swivel 360 degrees to allow luggage to turn around corners, then all of the wheels would be engaged with the ground).
Regarding claim 5, Louis further discloses: wherein the handle includes a pair of telescopic arms (from figure 2 it can be seen that there are two extendable arms that form the retractable handle paragraph 16 line 6) pivotable hinged to the suitcase (Paragraph 16, lines 6-7, handle 6 is forwardly rotatable as seen in Figure 1). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Louis and Darvish,  in further view of US Publication 2015/0114777 by Colson (Here forth “Colson”).
Regarding Claim 2, Louis as modified does not expressly disclose that the connector is a magnetic ring. Colson teaches: wherein the first connecting portion includes a ring magnet (Fig 9, ring magnet 11)  and the second connecting portion includes a complementary ring magnet (Fig 9, complementary ring magnet 21; Para 15, connectors are magnetic type connectors which would include a ring magnet; ring magnet 11 connects to complementary ring magnet 21) the ring magnet being attracted to a further complementary ring magnet of a further second connecting portion disposed on a rear surface of another suitcase (The concept of the first and second connecting portions being a ring magnet and complementary ring magnet respectively can be applied to all the first and second connecting portions of Louis).
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis, Darvish, and Colson before them, when the application was filed, to have modified the modified suitcase of Louis to teach the concept the first to advantageously attach and detach the suitcases quickly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Louis and Darvish in view of US Publication 2012/0124786 by Fiedler (Here forth “Fiedler”).
Regarding Claim 6, Louis as modified does not expressly disclose that the second connector portion includes a spring locking element biased to engage a portion of the first connecting portion when the two suitcases are connected. Fiedler teaches: wherein the second connecting portion includes a spring locking element (Fig 1, spring locking element 1) biased to engage a portion of a first connecting portion disposed on a front surface of an additional suitcase (Paragraph 75, spring lock can connect two pieces of luggage together).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Louis and Fiedler before them, when the application was filed, to have modified the modified suitcase of Louis to teach include the concept of the second connector portion including a spring locking element, as taught by Fiedler, to advantageously secure the second connecting portion to the first connecting portion to prevent the suitcases from disconnecting from each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655.  The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTIN NEACSU/Primary Examiner, Art Unit 3731